         Case 2:21-cv-00061-RB-CG Document 23 Filed 07/21/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOEL A. MELENDEZ,

       Plaintiff,

v.                                                                     No. CV 21-61 RB/CG

CITY OF LAS CRUCES POLICE DEPARTMENT,
and D’ANTHANY ROOHR

       Defendants.

      ORDER GRANTING JOINT MOTION TO EXTEND DISCOVERY DEADLINES

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Pretrial

Deadlines and Briefing Schedule (the “Motion”), (Doc. 22), filed July 20, 2021. In the

Motion, the parties explain that despite their “working diligently on this case[,]” they will

need “additional time and effort to complete discovery.” Id. at 2. Accordingly, the parties

request a sixty-day extension of the deadlines previously set in this Court’s Scheduling

Order, (Doc. 11). (Doc. 22 at 2). The Court, having reviewed the Motion, noting it was filed

jointly, and having discussed the matter with counsel at the June 29, 2021 Telephonic

Status Conference, (Doc. 19), finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the deadlines set forth in the Court’s

Scheduling Order, (Doc. 11), shall be modified as follows:

               1.    Plaintiff to join additional parties and to amend the pleadings by July

                     19, 2021;

               2.    Defendants to join additional parties and to amend the pleadings by

                     August 20, 2021;
         Case 2:21-cv-00061-RB-CG Document 23 Filed 07/21/21 Page 2 of 2



               3.     Plaintiff to identify in writing any expert witness to be used by Plaintiff

                      at trial and to provide expert reports pursuant to Fed. R. Civ.

                      P. 26(a)(2)(B) by September 17, 2021;

               4.     All other parties to identify in writing any expert witness to be used by

                      such parties at trial and to provide expert reports pursuant to Fed. R.

                      Civ. P. 26(a)(2)(B) by October 18, 2021;

               5.     Discovery to terminate by December 18, 2021;

               6.     Motions relating to discovery (including, but not limited to, motions to

                      compel and motions for protective order) to be filed with the Court and

                      served on opposing parties by January 7, 2022;

               7.     Pretrial motions, other than discovery motions, shall be filed with the

                      Court and served on the opposing party by January 18, 2022;1

               8.     Final Pretrial Order by Plaintiff to Defendants by March 11, 2022; and

               9.     Final Pretrial Order by Defendants to the Court by March 28, 2022.

       IT IS SO ORDERED.




                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




1
 This deadline applies to motions related to the admissibility of experts or expert testimony that
may require a Daubert hearing, but otherwise does not apply to motions in limine. The Court will
set a motions in limine deadline in a separate order.


                                                  2
